Title: To Thomas Jefferson from Steuben, 24 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield Court Ho. 24 feby 81

I set out tomorrow with the Detachment from hence for Dinwiddie Court Ho. from whence my movements will be wholly directed by those of the Enemy. The necessary instructions are given to General Muhlenbg who will keep the Command at Suffolk.
Colo. Innes with the Troops under his Command is orderd to pass the River and take post at Cabbin point till further orders. Genl. Weedon is orderd to march without delay to Hanover Co. Ho. where he will receive such orders as circumstances may render necessary.
As it is uncertain whether or when I shall return I recommend to your Excellency the Arrangements which Colo. Senf is instructed to lay before you.
Colo. Meade is gone to Sandy point to make the necessary Enquiry respecting the Flag. His report will determine my Conduct in that Affair. with great respect I am Yr. Excellencys Most Obedt St.
